Citation Nr: 0733409	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-28 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a sinus disorder, 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a sleeping 
disorder.

4.  Entitlement to service connection for scars, claimed as 
residuals of skin cancer.

5.  Entitlement to service connection for skin rashes, 
claimed as secondary to herbicide exposure.

6.  Entitlement to service connection for skin cancer, to 
include as secondary to herbicide exposure.

7.  Entitlement to service connection for temporomandibular 
joint dysfunction.

8.  Entitlement to service connection for a respiratory 
disability, claimed as due to exposure to asbestos.

9. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision rendered by the 
Hartford Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to service connection for hearing loss; a sleeping disorder; 
scars; and a sinus disorder, skin cancer, and a skin rash all 
claimed as secondary to herbicide exposure; and 
temporomandibular joint dysfunction; and a respiratory 
disorder, claimed as secondary to asbestos exposure; and 
post-traumatic stress disorder (PTSD).   

In an August 2006 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from April 14, 2005.  It was noted that 
the determination was considered a full grant of his appeal 
concerning PTSD.  

The veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing in August 2007.  A 
transcript of the hearing is of record.

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

The veteran submitted additional evidence in connection with 
his claim directly to the Board in May 2007.  When pertinent 
evidence is submitted to the Board that has not been reviewed 
by the agency of original jurisdiction, it must be referred 
to the agency for review unless the appellant has waived this 
procedural right in writing. 38 C.F.R. § 20.1304(c) (2007).  
The veteran has not made such a waiver.  In this instance, 
however, the evidence submitted by the veteran has been 
reviewed by the Board and found to be duplicative and/or 
cumulative to data already on file, which has already been 
considered by the RO or otherwise not material.  The Board 
finds that this additional evidence does not constitute 
"pertinent evidence" within the meaning of § 20.1304 (c) 
and, thus, does not require referral to the RO for review and 
preparation of a supplemental statement of the case.


FINDINGS OF FACT

1.  Service in the Republic of Vietnam from August 1967 to 
March 1968 has been verified; and exposure to an herbicide 
agent is presumed.

2.  Bilateral hearing loss was not manifested during the 
veteran's active service, or within one year after leaving 
military service; and a current hearing loss disability has 
not been etiologically related to service.

3.  There is no competent medical evidence of a diagnosed 
sinus disorder.

4.  The cumulative and competent medical evidence shows that 
the claimed "sleeping problem" is a manifestation of PTSD, 
which is presently service-connected.

5.  Scars on the veteran's left arm, right upper arm, and 
back are not residuals of treatment for a service-connected 
disorder.

6.  A skin rash, identified as seborrheic and actinic 
keratoses, is not a VA-recognized disease for which service 
connection may be presumed on the basis of herbicide 
exposure; was not manifested during the veteran's active 
service or for several years thereafter; and has not been 
shown to be etiologically related to service by competent 
medical evidence.

7.  Skin cancer, identified as basal cell carcinoma, is not a 
VA-recognized disease for which service connection may be 
presumed on the basis of herbicide exposure; was not 
manifested during the veteran's active service or for several 
years thereafter; and has not been shown to be etiologically 
related to service by competent medical evidence.

8.  Temporomandibular joint syndrome was not manifested 
during the veteran's active service; and there is no 
competent medical evidence of a current temporomandibular 
joint disorder.

9.  There is no competent medical evidence of a currently 
diagnosed respiratory disorder.



CONCLUSIONS OF LAW

1. A hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of a 
sensorineural hearing loss be so presumed.  38 U.S.C.A. § 
101, 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).

2.  A sinus disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5107; 38 C.F.R. §§ 3.303 (2007).

3.  A sleeping disorder was not incurred in or aggravated by 
military service..  38 U.S.C.A. § 101, 1101, 5103, 5103A, 
5107; 38 C.F.R. § 3.303 (2007).

4.  Scars, claimed as residuals of skin cancer, were not 
incurred in or aggravated by military service..  38 U.S.C.A. 
§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303, 3.310 (2007).

5.  A skin rash was not incurred in or aggravated by active 
duty military service, including by herbicide exposure; nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2007).

6.  Skin cancer was not incurred in or aggravated by active 
duty military service, including by herbicide exposure; nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2007).

7.  A temporomandibular joint dysfunction was not incurred in 
or aggravated by military service.  38 U.S.C.A. § 101, 1101, 
5103, 5103A, 5107; 38 C.F.R. § 3.303 (2007).

8.  A respiratory disorder, to include as secondary to 
asbestos exposure, was not incurred in or aggravated by 
military service, nor may service incurrence be presumed.  38 
U.S.C.A. § 101, 1101, 5103, 5103A, 5107; 38 C.F.R. § 3.303 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2005 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received this notice 
in a letter dated in March 2006.  

All pertinent development has been undertaken and all 
available evidence has been obtained in this case.  The 
veteran identified VA and private medical treatment records 
which the RO obtained.  The veteran has not identified any 
additional evidence that could be obtained to substantiate 
the claim, and the Board is satisfied that VA has assisted 
the veteran in the development of his claim in accordance 
with applicable laws and regulations and to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  Accordingly, the Board will address the merits 
of this claim.


Factual Background

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to hearing loss.  
Service medical records are negative for treatment or 
diagnosis of a chronic respiratory or sinus disorder.  The 
veteran was treated for a sore throat and chest cold in 
September; however, no sinus complications were noted.  A 
photofluorographic examination of the chest in June 1967 was 
negative; and although clinical entries in June and July 1967 
indicated some chest congestion, cough, and a sore throat- a 
chronic sinus disorder was not diagnosed.  Service medical 
records are also negative for treatment or diagnoses of 
sleeping problems, skin cancer or any skin rashes, or 
temporomandibular joint dysfunction.  The veteran's discharge 
medical examination in June 1968 disclosed no pertinent 
abnormality and his hearing was assessed as normal at that 
time (15/15 bilaterally, on both whispered and spoken voice 
testing).  The examination was also negative for a chronic 
sinus or respiratory disorders, skin cancer, or any lymphatic 
skin disorders.  A chest x-ray performed in May 1968 was 
noted to be within normal limits.  

The post-service medical evidence consists of both private 
and VA outpatient treatment records, dated from August 1998 
to May 2006.  Private clinical records from P. S., M.D. show 
multiple angiomas present on the veteran's skin in September 
2000.  The records from E. R. W., M.D., dated from March 2001 
to June 2005, reflect clinical findings of actinic keratosis 
on the veteran's hands, scalp, temple, right heel, cheeks, 
and ears.  His records also include several pathology reports 
from several biopsies taken at the University of Connecticut 
Health Center.  A March 2001 pathology report shows that the 
biopsy of a lesion excised from the veteran's back revealed 
atypical compound melanocytic proliferation, consistent with 
dysplastic compound melonacytic nevus.  In a follow-up 
pathology report dated in April 2001, the biopsied lesion was 
confirmed as a basal cell carcinoma.  An additional pathology 
report dated in February 2002 reflects a diagnosis of 
squamous cell carcinoma, superficially invasive, right hand.  
A biopsy of a lesion located on the veteran's on the left arm 
was performed in September 2003.  Pathology results noted 
basal cell carcinoma on the left arm; and actinic keratosis; 
inflamed on the left forearm.  Additional pathology results 
from a biopsy of the right arm in November 2003 revealed a 
diagnosis of basal cell carcinoma, lentignous junctional 
melanocytic nevus, and scar, completed excised.

At a VA outpatient evaluation in April 2005, the veteran's 
physician noted his primary diagnoses included skin lesions 
and a past social history of skin excisions, none malignant.  
Upon clinical examination, the physician observed scattered 
seborrheic and actinic keratoses, and small hemangiomas.  VA 
records also show the veteran's initial report of gradual 
hearing loss in April 2005.  He had denied any hearing loss 
during a previous physical examination in February 2005.  
Additional VA outpatient treatment records show that a chest 
x-ray was performed in February 2005 as a baseline evaluation 
and to rule-out pulmonary masses with the veteran's reported 
history of Dioxin (herbicide) exposure.  The x-rays results 
revealed unremarkable cardiac and mediastinal contours and 
unremarkable lungs.  

During a clinical evaluation by his primary care provider in 
April 2005, the veteran denied any history of shortness of 
breath or dyspnea on exertion.  Upon clinical examination, 
his lungs had good airflow through all fields.  No rhonchi, 
rales, or wheeze were noted and the veteran's chest x-ray was 
normal.  The veteran's primary care provider (PCP) also 
reviewed the pulmonary and lateral views of the chest that 
were performed in February 2005, and confirmed that the 
cardiac and mediastinal contours, and lungs had been 
unremarkable.  At the veteran's annual VA examination in May 
2006, he again denied any cough, exertional chest pain, 
shortness of breath or dyspnea on exertion.  Upon 
examination, the veteran's oropharynx was clear.  His lungs 
had good airflow through all fields with no rhonchi, rales, 
or wheeze noted.  

Private medical treatment records (dated between August 1998 
and February 2005) from P.S., M.D., the veteran's former PCP, 
reflect that the veteran consistently denied any shortness of 
breath, cough or congestion during his examinations.  

The veteran testified at a Board hearing in August 2007 and 
stated that he was exposed to noise from jets while in 
Vietnam.  The veteran also asserted that while in Vietnam he 
was in the SEABEES unit and assisted with construction of 
barracks and huts, and helped to tear down old buildings, all 
without breathing masks.  He indicated that after returning 
to the continental United States he was housed in outdated 
barracks with old steam pipes and tile floors made from 
asbestos, which he and others were required to buff and 
polish.  The veteran also testified to post-service noise 
exposure stating that he worked as a school maintenance 
worker for four years and as a commercial/industrial 
carpenter for 33 years.  Also, the veteran testified that his 
dermatologist told him that his skin cancer was caused by 
prolonged sun exposure.  The veteran acknowledged sun 
exposure while working in his post-service occupations as a 
carpenter and in the maintenance department of the school 
system.

Laws & Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system or malignant tumors, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2007).

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent (Agent Orange) during active service, 
service connection is presumed for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2007).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii)(2007).  VA has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Analysis

Hearing loss

The veteran contends he is entitled to service connection for 
a hearing loss disability.  Specifically, the veteran has 
testified that, while in Vietnam, he was stationed near a jet 
airport and had no hearing protection from the noise.  The 
Board has considered his contentions, but finds however, that 
the preponderance of the evidence is against the claim.  

Based upon a cumulative review of the evidence of record, the 
Board finds that service connection for hearing loss is not 
warranted.  The Board has reached this conclusion in light of 
the fact that medical evidence has not been presented which 
shows that a sensorineural hearing loss manifested during 
service; or that the veteran has a present clinical diagnosis 
of a sensorineural hearing loss disability.  The only 
evidence of a current hearing loss disability is the own 
veteran's statement made to medical personnel in April 2005.  
He has not provided any medical evidence in the form of 
physician statements, opinions, or clinical studies, to show 
he has been treated for or diagnosed with a sensorineural 
hearing loss disability.  

Even if there was clinical evidence of a hearing loss 
disability, the Board notes that there is evidence that the 
veteran had noise exposure both prior to and following 
separation from military service.  The DD 214 reflects that 
the veteran was a carpenter prior to entering service.  It is 
also noted that the veteran has testified to post-service 
noise exposure in two of his civilian occupations, 
specifically while employed as a school maintenance worker 
and as a commercial and industrial carpenter for 33 years.  
The first manifestation of hearing loss occurred more than 37 
years after service and is too remote in time from service - 
to relate to service, absent competent (medical) evidence to 
the contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  
There is no medical evidence or opinions establishing an 
etiological link between a claimed hearing loss disability 
and military service.  Therefore, service connection for 
hearing loss is not warranted.

Sinus disorder, claimed as secondary to herbicide exposure

The veteran contends that he is entitled to service 
connection for a sinus disorder, secondary to herbicide 
exposure.  The Board has considered his contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.  

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army from August 1967 to March 
1968.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he is 
therefore presumed to have been exposed to one or more 
herbicide agents during his tour of duty in Vietnam, in the 
absence of affirmative evidence to the contrary.  However, 
upon careful review of the evidentiary record, the Board 
finds that there is no competent medical evidence which shows 
the veteran has a currently diagnosed sinus disorder, much 
less one that is associated with a recognized disease that 
may be presumptively service- connected based on presumed 
herbicide exposure in Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(ii)(2007).  Thus, there is no need to analyze 
whether the veteran developed a sinus disorder directly as a 
result of herbicide exposure and military service; because at 
present there is no competent medical evidence showing a 
sinus disorder exists.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present sinus 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 143-144 (1992).  

Sleeping Disorder

The veteran contends that he is entitled to service 
connection for a sleep disorder.  The Board has considered 
his contentions, but finds however, that service connection 
is not warranted.  

The RO granted service connection for PTSD in a rating 
decision dated in August 2006.  The evidence submitted in 
connection with the claim of entitlement to service 
connection for PTSD included lay statements; medical records 
from the Vet Center dated between February 2005 and July 
2005; a July 2006 VA examination and several lay statements.  
Records from the Vet Center show that the veteran complained 
of chronic sleep disturbances, with multiple awakenings, 
decreased sleep, insomnia, night sweats, and nightmares.  He 
also related a history of using alcohol to help him sleep.  
During the July 2006 VA PTSD examination, the veteran related 
symptoms which included nightmares once a week, and only 
sleeping four hours per night and waking up 3 or 4 times.  At 
the veteran's hearing in August 2007 he related symptoms of 
insomnia, night sweats, and impaired sleep in connection with 
his PTSD.  

The Board notes that the diagnostic criterion of PTSD 
includes the manifestation of chronic sleep difficulties, 
such as those reported by the veteran.  Therefore, the 
claimed sleep disorder disability, which has been described 
throughout the appeal as chronic sleep disturbances, 
including insomnia, nightmares, and multiple awakenings has 
essentially already been adjudicated and assigned a 
disability evaluation, under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Therefore, the Board must deny the issue 
of entitlement to service connection for a sleep disorder as 
moot.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Scars, claimed as residuals of skin cancer

The veteran contends that he should be service-connected for 
scars, specifically which resulted from the removal of skin 
cancers.  In a notice of disagreement (NOD) dated in November 
2003, the veteran alleged that his current scars were from 
shrapnel injuries from an explosion in Vietnam.  However, at 
his hearing in August 2007, the veteran clarified that his 
scars were caused solely by the multiple excisions of basal 
cell carcinomas or skin cancers.  

Based upon a review of the cumulative evidence, the Board 
finds that the preponderance of the evidence is against the 
claim.  As noted, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  For reasons that are discussed in 
the following sections, the Board has determined that service 
connection is not warranted for skin cancer.  The veteran has 
not alleged that he incurred any scars during service from an 
injury or treatment for any injury, but rather from excisions 
of multiple skin cancers.  In as much as the veteran is not 
service-connected for the skin cancer, he cannot then be 
service-connected for scars, which are the direct result of 
such non-service-connected disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


Skin rashes, claimed as secondary to herbicide exposure

The veteran avers that he developed skin rashes, identified 
as seborrheic and actinic keratoses, as a result herbicide 
exposure.  

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army from August 1967 to March 
1968.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he is 
therefore presumed to have been exposed to one or more 
herbicide agents during his tour of duty in Vietnam, in the 
absence of affirmative evidence to the contrary.  However, 
skin rashes diagnosed as seborrheic and actinic keratoses is 
not a recognized disease for which VA allows presumptive 
service connection on the basis of herbicide exposure.  

Notwithstanding the issue of presumptive service connection, 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, §5, 
98 Stat. 2725, 2727- 29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Upon careful review of the evidentiary record, 
the Board finds however, that service connection for a skin 
rash is not warranted.  

With respect to the claim that the veteran's skin seborrheic 
and actinic keratoses were caused by military service, the 
Board initially notes that that there is no evidence of a 
chronic skin disorder during service.  As shown, service 
medical records were negative for any chronic dermatological 
disorders.  The Board notes further that none of the 
objective medical evidence either suggests or establishes an 
etiological link between the current skin rashes and any 
aspect of military service, including herbicide exposure or 
prolonged sun exposure in Vietnam.  The veteran has not 
otherwise provided any competent medical evidence which links 
his skin rashes to any aspect of his military service.  
Rather, the only evidence linking the veteran's current skin 
rashes to service is his own testimony.  Notwithstanding the 
veteran's contentions, the Board notes that he is not 
qualified to express an opinion regarding any medical 
causation, as the record does not reflect that he has any 
specialized medical training, skills, or knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the Board points out that the first evidence of a 
skin rash was in 2001, nearly 33 years after military 
service.  Even accepting the veteran's testimony that his 
physican informed him his skin rashes were linked to 
excessive sun exposure, the Board notes that post-service the 
veteran worked for numerous years in positions in which he 
was outdoors and exposed to the sun, such as in preventive 
maintenance with a school system for four years and as a 
commercial/industrial carpenter for over thirty years.  These 
manifestations are too remote in time from service to relate 
to service absent competent (medical) evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service). 

Therefore, on the basis of the foregoing, the Board finds 
that the criteria for establishing service connection for a 
skin rash (diagnosed as seborrheic and actinic keratoses) 
have not been met.  Absent competent evidence of a link 
between the veteran's service and these claimed disabilities, 
the preponderance of the evidence is against the veteran's 
claim, and that doctrine is not applicable in this appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-57 (1990).  There is no duty on VA's part to assist the 
veteran by obtaining a medical nexus opinion, because the 
medical evidence of record does not indicate a relationship 
between the veteran's skin rashes and his active duty 
service.  See 38 C.F.R. § 3.159(c)(4) (2007).

Skin cancer, claimed as secondary to herbicide exposure

The veteran avers that his skin lesions, identified as basal 
cell carcinomas, were caused by herbicide or sun exposure 
during his Vietnam service.  

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army from August 1967 to March 
1968.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he is 
therefore presumed to have been exposed to one or more 
herbicide agents during his tour of duty in Vietnam, in the 
absence of affirmative evidence to the contrary.  However, 
skin cancer diagnosed as basal cell carcinoma, is not a 
recognized disease for which VA allows presumptive service 
connection on the basis of herbicide exposure.  

Notwithstanding the issue of presumptive service connection, 
the United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, §5, 
98 Stat. 2725, 2727- 29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Upon careful review of the evidentiary record, the Board 
finds however, that direct service connection for basal cell 
carcinoma skin cancer is not warranted.  With respect to the 
claim that the veteran's skin cancer was caused by military 
service, the Board notes service medical records were 
negative for any diagnosis or treatment for skin cancer or 
any skin tumors during military service.  Moreover, there is 
no objective medical evidence either suggests or establishes 
an etiological link between the current skin cancer and 
military service, including due to herbicide exposure or 
prolonged sun exposure.  The veteran has not otherwise 
provided any competent medical evidence which links his skin 
cancer to any aspect of his military service.  Rather, the 
only evidence linking the veteran's current skin cancer to 
military service is his own testimony.  Notwithstanding the 
veteran's contentions, the Board notes that he is not 
qualified to express an opinion regarding any medical 
causation, as the record does not reflect that he has any 
specialized medical training, skills, or knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Even accepting the veteran's testimony that his physican told 
him his skin cancer was due to excessive sun exposure, the 
Board notes that the first evidence of the skin cancer was 33 
years after military service and in that time the veteran 
worked for over 30 years in positions in which he was 
outdoors and exposed to the sun, such as in preventive 
maintenance with a school system and as a 
commercial/industrial carpenter.  Since the veteran's skin 
tumors did not manifest within one year following separation 
from military service in 1968; but rather in 2001, 33 years 
after service- presumptive service connection under 38 C.F.R. 
§ 3.307, 3.309 is also not warranted.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for skin cancer 
(diagnosed as basal cell carcinomas) have not been met.  
Absent competent evidence of a link between the veteran's 
service and these claimed disabilities, the preponderance of 
the evidence is against the veteran's claim, and that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  
There is no duty on VA's part to assist the veteran by 
obtaining a medical nexus opinion, because the medical 
evidence of record does not indicate a relationship between 
the veteran's skin cancer and his active duty service.  See 
38 C.F.R. § 3.159(c)(4) (2007).


Temporomandibular joint dysfunction

The veteran claims that he is entitled to service connection 
for a temporomandibular joint dysfunction (TMJ) disorder.  
Upon careful review of the evidentiary record, the Board 
finds service connection for TMJ is not warranted.  In this 
regard, the Board notes that there is absolutely no evidence 
of a TMJ disability.  As shown, service medical records do 
not contain any subjective or clinical findings relevant to a 
TMJ disability.  The cumulative post-service evidence is 
likewise negative for any reported complaints of jaw pain or 
other associated symptoms, and there are no clinical findings 
which are pertinent to this disability.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
diagnosed as temporomandibular joint dysfunction (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  Thus, since the Board notes there 
is no competent evidence of TMJ existing either during 
service or at present, the appellant is not entitled to 
disability compensation.  

Respiratory Disorder

The veteran alleges that he is entitled to service connection 
for a respiratory disorder or breathing problems as a result 
of in-service asbestos exposure.  The Board has considered 
his contentions, but finds however, that the preponderance of 
the evidence is against the claim.  

Although there is no need to reach the issue at this time, 
the Board notes that the veteran's service medical and 
personnel records do not document the veteran's exposure to 
asbestos while in Vietnam, nor when stationed in the 
continental U.S.  As noted, service medical records are 
negative for treatment or diagnosis of a chronic respiratory 
disorder.  A photofluorographic examination of the chest in 
June 1967 was negative and a chest x-ray performed in May 
1968 was noted to be within normal limits.  

The cumulative post-service evidentiary record also is 
negative for clinical findings of asbestosis or any other 
chronic respiratory disorder.  Notably, the evidence does not 
even reflect that the veteran complained of respiratory 
problems or difficulties.  In fact, the veteran repeatedly 
denied any breathing difficulties or associated symptoms 
throughout several clinical evaluations.  Also, the reports 
from such evaluations have also consistently shown that the 
veteran's lungs with good airflow through all fields, and no 
rhonchi, rales, or wheezes.  Chest x-rays performed in 
February 2005 were negative and there was no indication of 
any pulmonary masses.  The x-rays results revealed 
unremarkable cardiac and mediastinal contours, and 
unremarkable lungs.  

Thus, the Board finds that service connection for respiratory 
disorder, to include as due to in-service asbestos exposure, 
is not warranted based upon the evidence of record as there 
is no competent medical evidence of a currently diagnosed 
respiratory disorder.  In the absence of adequate 
confirmation of a present disability, the evidence 
preponderates against the claim, and so it must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
 
ORDER

Service connection for hearing loss is denied.

Service connection for a sinus disorder, to include as 
secondary to herbicide exposure is denied.

Service connection for a sleeping disorder is denied.

Service connection for scars, claimed as residuals of skin 
cancer is denied.

Service connection for skin rashes, claimed as secondary to 
herbicide exposure is denied.

Service connection for skin cancer, to include as secondary 
to herbicide exposure is denied.

Service connection for temporomandibular joint dysfunction is 
denied.

Service connection for a respiratory disability, claimed as 
due to exposure to asbestos is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Service connection for PTSD was granted and a 30 percent 
rating assigned as a result of an August 2006 rating action.  
In a VA Form 9, received in September 2006, the veteran 
indicated that he was appealing nine issues.  In a second 
statement, also received in September 2006, the veteran 
indicated that he was appealing all issues.  The Board 
construes these statements as a timely notice of disagreement 
of the rating assigned for PTSD.  However, the Board notes 
that the veteran has not been apprised of the laws and 
regulations and rating criteria pertaining to his increased 
rating claim for PTSD.  Therefore, this issue is remanded to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

In view of the foregoing, the case is remanded for the 
following actions:

The RO is to provide the veteran and his 
representative a Statement of the Case 
(with an appropriate period of time to 
respond) pertaining to the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD, in 
accordance with 38 C.F.R. § 19.29, unless 
that matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of his Notice of Disagreement.  
See 38 C.F.R. § 19.26; see also 
Manlincon, supra.  If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2006).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


